Case: 21-50867     Document: 00516226896         Page: 1     Date Filed: 03/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 7, 2022
                                No. 21-50867                            Lyle W. Cayce
                            consolidated with                                Clerk
                                No. 21-50872
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alejandro Pascual-Miguel,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:17-CR-330-1
                            USDC No. 4:21-CR-361-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Alejandro Pascual-Miguel appeals his conviction and sentence for
   illegal reentry into the United States under 8 U.S.C. § 1326(a) and (b)(1),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50867     Document: 00516226896         Page: 2     Date Filed: 03/07/2022




                                  No. 21-50867 c/w
                                   No. 21-50872

   along with the revocation of the term of supervised release he was serving at
   the time of the offense. Because his appellate brief does not address the
   validity of the revocation or the revocation sentence, he abandons any
   challenge to that judgment. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1993).
          For the first time on appeal, Pascual-Miguel contends that the
   recidivism enhancement in § 1326(b) is unconstitutional because it permits a
   sentence above the otherwise-applicable statutory maximum established by
   § 1326(a), based on facts that are neither alleged in the indictment nor found
   by a jury beyond a reasonable doubt. While Pascual-Miguel acknowledges
   this argument is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998), he nevertheless seeks to preserve it for possible Supreme Court
   review. In addition, Pascual-Miguel has filed an unopposed motion for
   summary disposition.
          This court has held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Thus, Pascual-Miguel is correct
   that his argument is foreclosed, and summary disposition is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Pascual-Miguel’s motion is GRANTED, and the district court’s
   judgment is AFFIRMED.




                                         2